Exhibit 10.57
 
Intermec letterhead [letterhead.jpg]
 
VIA FEDERAL EXPRESS






January 9, 2009




Lanny H. Michael
20529 NE 126th Way
Woodinville, WA  98077


Re: Amended Separation Agreement


Dear Lanny:


This letter amends and supersedes the letter agreement dated and delivered to
you on December 18, 2008 and sets forth the terms and conditions for your
separation from Intermec, Inc. and its subsidiaries (the “Company”) (the
“Agreement”).  If you accept this Agreement within the time specified in
paragraph 16 and do not revoke the Agreement within the time specified in
paragraph 17, the following terms and conditions will apply.


1.    Definitions


Capitalized terms not otherwise defined in this Agreement are defined in
paragraph 25.


2.    Officer Status and Remaining Employment Period


As of the Effective Date (defined in paragraph 25(c)), you are no longer Chief
Financial Officer of the Company and no longer one of the Company’s Section 16
reporting persons.  You will remain an employee of the Company from the
Effective Date until December 28, 2008 (the “Separation Date”), at which time
you will resign from all of your remaining offices and positions with the
Company.


3.    Compensation and Benefits During Remaining Employment Period


During the period from the Effective Date through the Separation Date, you will
receive your current base salary, less income tax withholding and other payroll
deductions required by law or elected by you.  During the same period, unless
otherwise addressed in this Agreement, you may continue to participate in and
receive benefits under the Company’s standard employee benefit plans and
programs in accordance with their respective terms.  However, if the terms of
any such plan or program or applicable law precludes you from participating in
any such plan, you will not be permitted to do so.  For example, the Company’s
401(k) plan (the Financial Security and Savings Program, or “FSSP”) does not
permit contributions or benefits based on salary continuation pay, and you will
no longer accrue benefits under that plan after the Effective Date.


During the period from the Effective Date through the Separation Date, you will
not accrue any vacation pay or sick pay under the Company’s policies.  The
Amended and Restated Change of Control Employment Agreement between you and the
Company is terminated as of the Effective Date.




4.     Payment Due Following Separation


Provided that you sign and do not revoke the General Release of Additional
Claims described in paragraph 19 and attached hereto as Exhibit B, on the date
set forth below the Company will make the following payments to you:


a.  
a severance payment of  Three Hundred Sixty Three Thousand U.S. Dollars (US
$363,000.00) less income tax withholding and other deductions required by law or
elected by you; and



b.  
an additional severance payment of Seventy Thousand U.S. Dollars (US $70,000.00)
less income tax withholding and other deductions required by law or elected by
you; and



c.  
an additional payment of Twenty Two Thousand Seven Hundred and Fifty U.S.
Dollars (US $22,750.00) less income tax withholding and other deductions
required by law.  (This additional payment is intended to help cover the cost of
COBRA coverage as described below and income taxes thereon.); and



d.  
up to Fifteen Thousand U.S. Dollars (US $15,000.00) of executive outplacement
services to be provided by a firm selected by and paid directly to the executive
outplacement firm by the Company.



The payments described in this paragraph 4 will be made as soon as practicable
after this Agreement becomes irrevocable pursuant to its terms and not later
than January 26, 2009.  You acknowledge that the payments described in sections
(b) and (c) of this paragraph 4 are over and above anything which Company may
owe you.  You also acknowledge that the payments described in this paragraph 4
are in lieu of any severance pay for which you may be eligible under any Company
severance, bonus or incentive compensation plan, program or policy.


5.    COBRA Coverage


Following the Separation Date, you will be notified of your right to elect the
continuation of certain group health plan coverage in compliance with the
federal law known as COBRA.  If you timely elect COBRA coverage for you and/or
your eligible family members, you will be solely responsible for payment of the
related premiums.


6.    Stock Options, Restricted Stock Units and Performance Share Units


Your outstanding vested and unvested Intermec stock options (“SOs”), restricted
Intermec stock units (“RSUs”) and performance share units (“PSUs”) as of the
Effective Date are summarized in Exhibit A to this Agreement.  The summary in
Exhibit A is subject to and qualified by the terms of the relevant agreements
and plan documents.  Your rights with respect to these vested and unvested SOs,
RSUs and PSUs are set forth in the agreements in which the Company granted them
to you.  The 20,000 RSUs granted to you in 2006 vested on the Separation Date
and they will be paid to you at the time specified in the final section of
paragraph 4 of this Agreement.


The SOs, RSUs and PSUs will continue to vest in accordance with those documents
between the Effective Date and the Separation Date.  However, you will not
receive any additional grants of SOs, RSUs or PSUs between the Effective Date
and the Separation Date.


7.    Management Incentive Compensation Plan


You will not be eligible to receive a bonus payment (if any) under the Company’s
Management Incentive Compensation Plan (MICP) for fiscal year 2008 or fiscal
year 2009.


8.    Securities Trading


During the period from the Effective Date through the Separation Date, you will
continue to be subject to the Company’s policies and procedures that preclude
designated employees from directly or indirectly trading Intermec securities
during prohibited “blackout” periods, and that require these employees to obtain
a clearance before engaging in transactions at other times.  If the Separation
Date occurs during a blackout period, you will continue to be subject to the
blackout period until it ends.


9.    Reporting


You acknowledge and agree that information concerning the actual or anticipated
compensation and other payments and benefits due to you under this Agreement
must be properly reported by you and the Company to the appropriate governmental
authorities.  You agree to cooperate with the Company in reporting that
information to the appropriate authorities.


10.  Cooperation


After the Separation Date, you will cooperate and assist the Company in its
prosecution or defense of litigation, claims, and Company or governmental
investigations or audits if you have relevant information or may be a
witness.  The Company will reimburse you for the reasonable expenses you incur
due to such cooperation and assistance.


11.  Non-Competition


During the one (1) year period following the Separation Date you will not
(except with the prior written consent of the Company) directly or indirectly:
(a) engage in, be employed by, perform services for, participate in the
ownership, management, control or operation of a Tier I Company or a Tier II
Company or (b) engage in any other activity with a Tier I Company or a Tier II
Company if that activity conflicts or interferes with the economic or business
interests or contractual relationships of the Company or any subsidiary or
affiliate thereof.


12.  Non-Solicitation


During the one (1) year period following the Separation Date, you will not
directly or indirectly: (a) solicit or entice any employee of the Company, its
subsidiaries or affiliates to terminate or reduce his or her employment with the
Company, its subsidiaries or affiliates or (b) hire (as an employee, independent
contractor or otherwise) on your own behalf or on behalf of another Person any
employee of the Company, its subsidiaries or affiliates.


13.  Non-Disparagement


You and the Company agree that (i) the Company, its directors, officers and
employees will not make any disparaging or derogatory remarks (whether oral or
written) about you and (ii) you will not make any disparaging or derogatory
remarks (whether oral or written) about the Company, its subsidiaries or
affiliates or their officers, directors, employees or agents, make any other
remark or statement (whether oral or written) or engage in any conduct that is
detrimental to the businesses or reputations of those Persons.


This paragraph 13 is not intended to and does not prevent you or the Company
from making truthful statements when required by law or order of a court or
government agency of competent jurisdiction.  If you receive legal process
requiring such statements, you will promptly notify the Company and cooperate
with the Company in seeking a protective order or in taking other appropriate
action with respect to such legal process.




14.  Confidentiality and Non-Use


You acknowledge and agree that information not generally known to the public
that relates to the business, technology, customers, prospects, employees,
finances, legal activities, plans, proposals, policies or practices of the
Company, its subsidiaries or affiliates or of any third parties doing business
with the Company is confidential information (“Confidential Information”) and
the sole property of the Company, its subsidiaries and affiliates.  You further
acknowledge and agree that Confidential Information includes, but is not limited
to, the trade secrets, strategic plans, business plans, legal strategies, legal
plans, software programs, financial data, customer lists, identities of
customers and prospects, marketing plans, nonpublic financial information, any
other information about the Company, its subsidiaries or affiliates which they
designate as “confidential” and all other information about the Company, its
subsidiaries and affiliates that is not generally known to the
public.  Confidential Information does not include (a) information that is or
becomes generally known to the public through no fault of your own or
(b) information received by you from a third party without a duty of
confidentiality.


At all times during your employment by the Company and continuing through the
Separation Date, you will not copy or in any way use any Confidential
Information for any purpose other than the discharge of your duties as an
employee of the Company and you will not disclose any Confidential Information
to any Person other than the officers, directors, employees and agents of the
Company, its subsidiaries or affiliates without the Company’s prior
consent.  The preceding sentence is not intended to and does not prevent you
from making truthful statements when required by law or order of a court or
government agency of competent jurisdiction.  If you receive legal process
requiring such statements, you will promptly notify the Company and cooperate
with the Company in seeking a protective order or taking other appropriate
action with respect to such legal process.


Following the Separation Date, you will not disclose to any third party, or use
any Confidential Information without the Company’s prior written consent.  The
preceding sentence is not intended to and does not prevent you from making
truthful statements when required by law or order of a court or government
agency of competent jurisdiction.  If you receive legal process requiring such
statements, you will promptly notify the Company and cooperate with the Company
in seeking a protective order or taking other appropriate action with respect to
such legal process.


On or before the Separation Date, you will deliver to the Company, and not keep
or deliver to anyone else, any and all notes, files, memoranda, papers,
electronic files and, in general, any and all physical material containing
Confidential Information, including without limitation, any and all physical
materials relating to the conduct of business of the Company or any subsidiary
or affiliate of the Company which are in your possession, except for (a) any
documents for which the Company or any subsidiary or affiliate of the Company
has given written consent to removal at the time of the termination of your
employment with the Company; and (b) your personal rolodex, phone book and
similar items.  Following the Effective Date, you will not use any computer
access code or password issued to or created by you during your employment and
you will not access any computer or database in the possession, custody or
control of the Company.


15.  General Release of Existing Claims


You (on your own behalf and on behalf of your successors, heirs, beneficiaries
and permitted assigns) fully, finally and forever expressly waive, release and
discharge the Company, its subsidiaries and affiliates and their officers,
directors, employees and agents (“Releasees”) of and from any and all claims,
causes of action, claims for damages and claims for relief of any kind or
nature, whether known or unknown, asserted or unasserted, that you may have on
or prior to the Separation Date which are connected in any way whatsoever with
your employment with the Company, its subsidiaries or affiliates (“Existing
Claims”).  You represent and warrant that this release is knowing and voluntary.
 
You understand and agree that the foregoing release includes, but is not limited
to, any and all Existing Claims with respect to wages, bonuses, equity
compensation, or any other form of incentive compensation, or employment
benefits arising out of any oral or written contract or agreement (whether
express or implied by operation of law or otherwise), any covenant of good faith
and fair dealing (whether express or implied by operation of law or otherwise),
any theory of wrongful discharge, any common law or statutory legal restriction
on the Company’s or its subsidiaries’ or affiliates’ right to change or
terminate employment, any federal, state or other governmental statute or
ordinance or other legal limitation on the employment relationship, including
without limitation, Title VII of the Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act, the federal American with Disabilities Act,
the federal Family and Medical Leave Act, the federal Employee Retirement Income
Security Act of 1974, the Washington State Law Against Discrimination, the Iowa
Civil Rights Act, equivalent laws or regulations of any state within the United
States and equivalent laws or regulations of any national or regional government
or agency outside of the United States.
 
You also understand and agree that the foregoing release shall operate as a
complete and total bar and defense to any Existing Claim that has or in the
future may, directly or indirectly, be brought by you or your successors, heirs,
or beneficiaries against the Releasees.
 
You represent and warrant that, as of the Separation Date, you have not directly
or indirectly filed any complaints, charges or lawsuits against any Releasee
with any governmental agency or any court within or outside of the United
States, and you have not encouraged any such actions.  You also represent and
warrant that you have not assigned any Existing Claim to any third party, and
that no third party has any ownership interest or any lien of any kind or nature
with respect to any Existing Claim.  You also hereby waive any right to become,
and promise not to consent to become, a member of any class in a case in which
claims are asserted against any Releasee that are related in any way to your
employment or the termination of your employment with Company, and that involve
events which have occurred as of the Separation Date. If, without your prior
knowledge and consent, you are made a member of a class in any such proceeding,
you agree to opt out of the class at the first opportunity afforded to you after
you learn of your inclusion.  In this regard, you agree to execute, without
objection or delay, an "opt-out" form presented to you either by the court in
which such proceeding is pending or by counsel for Company if Company is made a
defendant in any such proceeding.  You also agree that you will not share in any
remedy sought in any court or administrative agency proceedings involving the
matters released herein.


16.  Review Period


You have twenty-one (21) calendar days from the Separation Date plus an
additional seven (7) calendar days to review, sign and return this Agreement to
me (i.e., it must be signed and returned to me by January 16, 2009).  You are
advised to consult with your private attorney prior to signing the Agreement.


17.  Revocation Period


If you sign this Agreement and return it to me by the date indicated in
paragraph 16, you will have an additional seven (7) calendar days from the date
you executed the Agreement to revoke it.  If you do not revoke the Agreement
within such 7-day period, it will become binding, enforceable and irrevocable on
the day after that revocation period expires.   If you desire to revoke the
Agreement you must send me written notice within the 7-day period.


18.  Company Disclosures Relating To This Agreement


As you know, the Company is a publicly-traded company and may be required by law
to publicly disclose the signing of this Agreement and some or all of its
terms.  You agree that the Company may make such disclosures to the extent that
the Company, in its sole discretion, deems necessary or appropriate to comply
with the laws and regulations within or outside of the United States that apply
to publicly-traded companies.


19.  Other Disclosures Relating To This Agreement


Following the Separation Date, you will not make any statements, whether oral or
written, to any person or entity (other than your personal legal and financial
advisers) concerning this Agreement without the Company’s prior written
consent.  The preceding sentence is not intended to and does not prevent you
from making truthful statements when required by law or order of a court or
government agency of competent jurisdiction.  If you receive legal process
requiring such statements, you will promptly notify the Company and cooperate
with the Company in seeking a protective order or taking other appropriate
action with respect to such legal process.


20.  Early Termination


(a) Notwithstanding any other provision of this Agreement, the Company has the
right (but not the obligation) to immediately withhold any payments due to you
in the future under any of the following circumstances:


(i) The Company determines, in its sole discretion, that you have directly or
indirectly materially breached paragraphs 10 through 14 or paragraph 20 of this
Agreement or that you are going to materially breach one or more of those
paragraphs.


(ii) The Company determines, in its sole discretion, that the representations
made by you in paragraph 15 of this Agreement were false as of the Separation
Date.


(iii) The Company determines, in its sole discretion, that, during your
employment with the Company, its subsidiaries or affiliates (whether such
employment occurred before or after the Separation Date), you have directly or
indirectly engaged in or that you are directly or indirectly engaging in conduct
that constitutes a breach of fiduciary duty, actual or constructive fraud, gross
negligence or willful misconduct which has or could cause economic harm to or
damage the reputation of the Company, its subsidiaries or affiliates.


(iv) You are convicted (including without limitation by a plea of guilty or nolo
contendere) of a felony involving actual or constructive fraud, theft, or moral
turpitude while you were employed by the Company, its subsidiaries or affiliates
(whether such misconduct occurred before or after the Separation Date).


(b) If the Company chooses to exercise its rights under paragraphs 20(a) of this
Agreement, the other provisions of this Agreement will remain in full force and
effect during your lifetime.


(c) The rights and remedies set forth in paragraph 21(a) are in addition to, and
not in lieu of, any other right or remedy afforded the Company under any other
provision of this Agreement or at law, in equity or otherwise.


21.  Enforcement of This Agreement


You agree that if you materially breach any provision in paragraphs 10 through
14 or paragraph 19 of this Agreement, the Company, its subsidiaries and its
affiliates will sustain immediate and irreparable injury.  In the event of such
a breach, the Company may file any claim for breach of or to enforce this
Agreement in any court of law or tribunal of competent jurisdiction whether
within or outside the United States.


Upon receiving actual notice of the Company’s action, you will waive and you
will direct your attorneys to waive any and all challenges to jurisdiction,
venue, service of process and, if the court or tribunal finds likelihood of
success on the merits, you will agree and you will direct your attorneys to
agree to the entry of a temporary restraining order, a preliminary injunction
and a permanent injunction requiring full performance of paragraphs 10 through
14 or paragraph 19.


In addition, if the court or tribunal finds likelihood of success on the merits,
the Company shall have the right, but not the obligation, to terminate this
Agreement and shall be entitled to actual damages according to proof and
reimbursement of the full reasonable attorneys’ fees and costs it incurred in
bringing such action.
 
22.   Notices


Any and all notices, demands, or other communications required or desired to be
given hereunder by any Party shall be in writing and shall be validly given or
made to another Party if personally served or if sent by an established
overnight delivery service for delivery the next business day to the addresses
set out below.  If such notice or demand is served personally, notice shall be
deemed constructively made at the time of such personal service.  If such
notice, demand or other communication is sent by overnight delivery service such
notice shall be conclusively deemed given three (3) days after it is sent.


If to Company:


Jeanne Lyon
Vice President, Human Resources
Intermec, Inc.
6001 36th Avenue West
Everett, WA 98203


With a copy to:


Janis L. Harwell
Senior Vice President, General Counsel and
Corporate Secretary
Intermec, Inc.
6001 36th Avenue West,
Everett, WA 98203


If to Lanny H. Michael:


Lanny H. Michael
20529 NE 126th Way
Woodinville, WA  98077


Any Party hereto may change its address for purposes of this paragraph 23 by
written notice given in the manner provided above.


23.   Miscellaneous


(a)   Entire Agreement.  The Parties agree that this Agreement contains the
entire agreement and understanding of the Parties with respect to your
separation from the Company and that there are no promises or terms of the
agreement between the Parties other than those expressly written in this
Agreement.  Unless this Agreement expressly provides otherwise, this Agreement
does not amend or modify any other agreements you entered into with the Company
prior to the Separation Date.


(b)  Binding Effect.  This Agreement shall be binding on the Parties and their
respective successors, heirs, beneficiaries, permitted assigns, subsidiaries and
affiliates.


(c) Assignment.  No party may assign or otherwise transfer (by operation of law
or otherwise) this Agreement without the prior written consent of the other
party.


(d) Third Party Beneficiaries. This Agreement is only for the benefit of, and is
only enforceable, by you and the Company, its subsidiaries and affiliates and
their officers, directors, employees, agents, successors and assigns.  The
Agreement is not intended to and shall not be construed to confer any right or
benefit on any third party other than those identified in the preceding
sentence.
 
(e) Severability.  If any provision or term of this Agreement is determined by a
court of law or government tribunal to be unenforceable, then such unenforceable
provision or term will be modified so as to make it enforceable, or if that is
not possible, then it will be deleted from this Agreement, and the remaining
part of the Agreement shall remain in full, force and effect.


(f) Amendments, Waivers and Modification.  No amendment, waiver or modification
of this Agreement will be enforceable unless it is in writing, signed by
authorized representatives of each of the Parties.


(g) Controlling Law.  To the extent not preempted by federal law, this Agreement
will be interpreted, construed and enforced in all respects in accordance with
the laws of the State of Washington, without reference to its choice of law or
conflict of laws principles.


(h) Choice of Forum.  Unless paragraph 21 permits a party to select a different
forum, no suit, action, proceeding or claim arising under or by reason of this
Agreement will be brought by any party in any place other than courts located in
Seattle, Washington and the Parties hereby irrevocably consent to the
jurisdiction, service and venue of those courts with respect to such suits,
actions, proceedings and claims.


(i) No Admission.  Nothing in this Agreement shall be construed as an admission
by the Company or any Releasee with respect to any Existing Claim.


(j) Headings.  The headings to the various sections of this Agreement have been
inserted for the convenience of the Parties only.  They shall not be used to
interpret or construe the meaning of the terms and provisions of those sections.


(k) Counterparts.  This Agreement may be signed in counterparts and, subject to
paragraph 18, when each party has signed a counterpart, the Agreement shall be
final and binding upon the Parties.
 
25.  Additional Definitions
 
For purposes of this Agreement, the following definitions apply:


(a) “AIDC Industry” means companies that sell, offer to sell, lease or offer to
lease in any geographic market (i) products that print, capture or collect data
via automatic means (including but not limited to barcode, printing, scanning or
imaging, radio frequency identification (“RFID”), smart cards, optical character
recognition (“OCR”) or magnetic strips) and subsequently store such data on a
microprocessor-controlled device (including but not limited to a computer) or
(ii) RFID chips, RFID inserts or inlays, RFID tags, RFID printers or RFID
readers or terminals.


(b) "Control" means beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934), directly or indirectly
of fifty percent (50%) or more of the direct or indirect combined voting power
of a Person’s then outstanding voting equity generally entitled to vote in the
election of directors (or other participants of the managing authority), or (ii)
acquiring actual control of the operations of a Person, whether by means of
contract or otherwise; (ii) acquiring control through a merger or consolidation
involving Person if the equity holders of that Person immediately before such
merger or consolidation, as a result of and after such merger or consolidation,
own, directly or indirectly, less than fifty percent (50%) of the combined
voting power of the then outstanding voting securities generally entitled to
vote in the election of directors (or other participants in the managing
authority) of the entity surviving or resulting from such merger or
consolidation; or (iii) acquiring control of a Person through the purchase or
other acquisition of all or substantially all of the assets of that Person.


(c) “Effective Date” means December 18, 2008.


(d) “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof, whether for profit or not-for-profit.


(e) “Tier I Companies” means Symbol Technologies, Inc.,  Zebra Technologies
Corp., Honeywell, Impinj, Inc., Applied Wireless Identifications, Inc., Alien
Technology Corporation, Motorola, Inc., and their subsidiaries, affiliates and
successors thereof (including any Person that obtains Control of any such Tier I
Company).


(f)  “Tier II Companies” means value-added resellers in the AIDC Industry.


Lanny, if you agree with the terms and conditions set forth above, please sign
two copies of the Agreement in the space provided below and return one signed
original to Janis Harwell for our files.  Please maintain the second copy for
your own records.


Sincerely,


/s/ Jeanne Lyon


Jeanne Lyon
Vice President, Human Resources




I acknowledge that this Agreement is written in a manner that is readily
understandable, that I have read it and understand it.  By signing below I
accept the terms and conditions of this Agreement.




__/s/ Lanny H.
Michael___________________                                                                                                           __1/12/2009_______
Lanny H.
Michael                                                                                     Date
